Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made as of November 12, 2015 (the
“Effective Date”) by and between SIENTRA, INC., a Delaware corporation
(“Company”), and HANI ZEINI (“Consultant”).

 

Company desires to benefit from Consultant’s expertise and experience by
retaining Consultant as a consultant, and Consultant wishes to perform
consulting services for Company, as provided for below.  Accordingly, Company
and Consultant agree as follows:

 

1.                                      ENGAGEMENT OF SERVICES.  Consultant
agrees to provide consulting services to Company as described in Exhibit A
hereto (collectively, the “Services”) during the term of this Agreement.
 Consultant agrees to exercise the highest degree of professionalism and to
utilize his expertise and creative talents in performing the Services. 
Consultant may not subcontract or otherwise delegate his obligations under this
Agreement without Company’s prior written consent.

 

2.                                      CONSULTING PERIOD.  The consulting
period shall be the period from November 12, 2015 until December 31, 2016 unless
terminated earlier pursuant Sections 7.1 or 7.2 below (the “Consulting Period”).

 

3.                                      COMPENSATION.  As sole compensation for
the performance of the Services, Company will pay to Consultant the
amount(s) and on the schedule specified in Exhibit A hereto.  Consultant will be
reimbursed for any reasonable expenses incurred in connection with the
performance of Services under this Agreement provided Consultant submits
verification of such expenses as Company may reasonably require.

 

4.                                      INDEPENDENT CONTRACTOR RELATIONSHIP. 
Consultant’s relationship with Company will be that of an independent contractor
and nothing in this Agreement should be construed to create a partnership, joint
venture, or employer-employee relationship.  Consultant is not the agent of
Company and is not authorized to make any representation, contract, or
commitment on behalf of Company.  Consultant will not be entitled to any of the
fringe benefits that Company makes available exclusively to its employees, such
as group insurance, profit-sharing, or retirement benefits.  Consultant will be
solely responsible for all tax returns and payments required to be filed with or
made to any federal, state, or local tax authority with respect to Consultant’s
performance of services and receipt of fees under this Agreement.  Company will
regularly report amounts paid to Consultant by filing Form 1099-MISC with the
Internal Revenue Service as required by law.  Because Consultant is an
independent contractor, Company will not withhold or make payments for social
security, make unemployment insurance or disability insurance contributions, or
obtain worker’s compensation insurance on Consultant’s behalf.  Consultant
accepts exclusive liability for complying with all applicable state and federal
laws governing self-employed individuals, including obligations such as payment
of taxes, social security, disability, and other contributions based on fees
paid to Consultant, his/her agents, or employees under this Agreement, and
agrees to indemnify and defend Company against any and all such taxes or
contributions, including penalties and interest.

 

1

--------------------------------------------------------------------------------


 

5.                                      TRADE SECRETS; INTELLECTUAL PROPERTY
RIGHTS.

 

5.1                               Proprietary Information.  Consultant agrees
during the term of this Agreement and thereafter that Consultant will take all
steps necessary to hold Company’s Proprietary Information in trust and
confidence, will not use Proprietary Information in any manner or for any
purpose not expressly set forth in this Agreement, and will not disclose any
such Proprietary Information to any third party without first obtaining
Company’s express written consent on a case-by-case basis.  By way of
illustration but not limitation, “Proprietary Information” includes (a) tangible
and intangible information relating to compounds, biological materials, cell
lines, samples of assay components, media and/or cell lines and procedures and
formulations for producing any such assay components, media and/or cell lines,
formulations, products, ideas, processes, know-how, inventions, developments,
designs, techniques, formulas, works of authorship, methods, developmental or
experimental work, clinical data, test data, improvements, discoveries and trade
secrets (hereinafter collectively referred to as “Inventions”); and (b) plans
for research, development and new products, marketing and selling information,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers, and (c) information regarding the skills and
compensation of employees or other consultants of Company.  In addition, and
notwithstanding any other provision of this Agreement to the contrary, Company
“Work Product” (defined below) shall constitute Proprietary Information. 
Notwithstanding the other provisions of this Agreement, nothing received by
Consultant will be considered to be Proprietary Information if Consultant can
demonstrate by clear and convincing evidence that: (1) it has been published or
is otherwise readily available to the public other than by a breach of this
Agreement; (2) it has been rightfully received by Consultant from a third party
without confidential limitations; (3) it has been independently developed for
Consultant by personnel or agents having no access to Company Proprietary
Information; or (4) it was known to Consultant prior to its first receipt from
Company, except in the case of Work Product, which shall not be subject to the
exception in this clause (4).

 

5.2                               Third Party Information.  Consultant
understands that Company has received and will in the future receive from third
parties confidential or proprietary information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and use it only for certain limited purposes.  Consultant agrees to
hold Third Party Information in confidence and not to disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or to use, except in connection with Consultant’s work
for Company, Third Party Information unless expressly authorized in writing by
an executive officer of Company.

 

5.3                               No Conflict of Interest.  Consultant agrees
during the term of this Agreement not to accept work or enter into a contract or
accept an obligation inconsistent or incompatible with Consultant’s obligations
under this Agreement or the scope of services rendered for Company.  Consultant
warrants that to the best of his knowledge, there is no other existing contract
or duty on Consultant’s part inconsistent with this Agreement.  Consultant
further agrees not to disclose to Company, or bring onto Company’s premises, or
induce Company to use any confidential information that belongs to anyone other
than Company or Consultant.

 

5.4                               Disclosure of Work Product.  As used in this
Agreement, the term “Work Product” means any Invention, whether or not
patentable, and all related know-how, designs,

 

2

--------------------------------------------------------------------------------


 

trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artwork, software or other copyrightable or patentable works.  Consultant agrees
to disclose promptly in writing to Company, or any person designated by Company,
all Work Product which is solely or jointly conceived, made, reduced to
practice, or learned by Consultant in the course of any Services performed for
Company.

 

5.5                               Assignment of Company Work Product. 
Consultant irrevocably assigns to Company all right, title, and interest
worldwide in and to Work Product and all applicable intellectual property rights
related to Work Product, including without limitation, copyrights, trademarks,
trade secrets, patents, moral rights, contract, and licensing rights (the
“Proprietary Rights”).  Consultant retains no rights to use Work Product and
agrees not to challenge the validity of Company’s ownership in Work Product.

 

5.6                               Waiver of Assignment of Other Rights.  If
Consultant has any rights to Work Product that cannot be assigned to Company,
Consultant unconditionally and irrevocably waives the enforcement of such rights
and all claims and causes of action of any kind against Company with respect to
such rights.  Consultant agrees, at Company’s request and expense, to consent to
and join in any action to enforce such rights.  If Consultant has any right to
Work Product that cannot be assigned to Company or waived by Consultant,
Consultant unconditionally and irrevocably grants to Company during the term of
such rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed, such
rights.

 

5.7                               Assistance.  Consultant agrees to cooperate
with Company or its designee(s), both during and after the term of this
Agreement, in the procurement and maintenance of Company’s rights in Company
Work Product, and to execute, when requested, any other documents deemed
necessary by Company to carry out the purpose of this Agreement.

 

5.8                               Enforcement of Proprietary Rights.  Consultant
will assist Company in every proper way to obtain, and from time to time
enforce, United States and foreign Proprietary Rights relating to Company Work
Product in any and all countries.  To that end Consultant will execute, verify,
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining, and enforcing such Proprietary Rights and
the assignment thereof.  In addition, Consultant will execute, verify, and
deliver assignments of such Proprietary Rights to Company or its designee. 
Consultant’s obligation to assist Company with respect to Proprietary Rights
relating to such Company Work Product in any and all countries shall continue
beyond the termination of this Agreement, but Company shall compensate
Consultant at a reasonable rate after such termination for the time actually
spent by Consultant at Company’s request on such assistance.

 

5.9                               Execution of Documents.  In the event Company
is unable for any reason, after reasonable effort, to secure Consultant’s
signature on any document needed in connection with the actions specified in the
preceding Sections 5.7 and 5.8, Consultant hereby irrevocably designates and
appoints Company and its duly authorized officers and agents as Consultant’s
agent and attorney in fact, which appointment is coupled with an interest, to
act for and in his

 

3

--------------------------------------------------------------------------------


 

behalf to execute, verify, and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Consultant.  Consultant hereby
waives and quitclaims to Company any and all claims, of any nature whatsoever,
which Consultant now or may hereafter have for infringement of any Proprietary
Rights assigned hereunder to Company.

 

6.                                      CONSULTANT REPRESENTATIONS AND
WARRANTIES. Consultant hereby represents and warrants that (a) Work Product will
be an original work of Consultant; (b) neither Work Product nor any element
thereof will be subject to any restrictions or to any mortgages, liens, pledges,
security interests, encumbrances, or encroachments; (c) Consultant will not
grant, directly or indirectly, any rights or interest whatsoever in Work Product
to third parties; and (d) Consultant has full right and power to enter into and
perform this Agreement without the consent of any third party.

 

7.                                      TERMINATION.

 

7.1                               Termination by Company.  Company may terminate
this Agreement at its convenience and without any breach by Consultant upon
30 days prior written notice to Consultant.  Company may also terminate this
Agreement immediately in its sole discretion upon Consultant’s material breach
of Section 5 and/or Section 7.3.  In the event Company terminates this Agreement
other than as a result of Consultant’s material breach of Section 5 and/or
Section 7.3, (i) Consultant shall be entitled to continued payment of the
Consulting Fee through the remainder of the Consulting Period, payable on the
same schedule as if his consultancy had not been terminated; and (ii) 
Consultant’s then outstanding equity awards covering common stock of the Company
shall continue to vest and, if applicable, become exercisable and any forfeiture
restrictions or rights of repurchase thereon shall lapse, in each case, on the
same schedule had Consultant continued to provide the Services through the end
of the Consulting Period.

 

7.2                               Termination by Consultant.  Consultant may
terminate this Agreement at any time upon 30 days prior written notice to
Company.

 

7.3                               Non-Competition.  During the term of this
Agreement, Consultant agrees not to directly or indirectly, whether as owner,
partner, shareholder, director, manager, consultant, agent, employee,
co-venturer or otherwise, engage, participate or invest in any business activity
anywhere in the United States that develops, manufactures or markets any
products, or performs any services involving breast implants or that are
otherwise materially competitive with or substantially similar to the products
or services of the Company, or products or services that the Company has under
significant development or that are or were the subject of active and
significant planning at any time during your service relationship with the
Company; provided that this shall not prohibit any possible investment in
publicly traded stock of a company representing less than one percent of the
stock of such company.

 

7.4                               Noninterference with Business.  During the
term of this Agreement and for a period of one (1) year immediately following
termination of this Agreement by either party, Consultant agrees not to solicit
or induce any employee, consultant, agent, or independent contractor to
terminate or breach an employment, contractual, or other relationship with
Company.

 

4

--------------------------------------------------------------------------------


 

7.5                               Return of Company Property.  Upon termination
of the Agreement or earlier as requested by Company, Consultant will deliver to
Company any and all drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies thereof, and any other
material containing or disclosing any Work Product, Third Party Information, or
Proprietary Information of Company.  Consultant further agrees that any property
situated on Company’s premises and owned by Company, including all forms of
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice.

 

7.6                               Survival.  The following provisions shall
survive termination of this Agreement:  Section 5, Section 6, Section 7.3,
Section 7.4, Section 7.5 and Section 8.

 

8.                                      GENERAL PROVISIONS.

 

8.1                               Governing Law.  This Agreement will be
governed and construed in accordance with the laws of the State of California as
applied to transactions taking place wholly within California between California
residents.  Consultant hereby expressly consents to the personal jurisdiction of
the state and federal courts located in Los Angeles, California for any lawsuit
filed there against Consultant by Company arising from or related to this
Agreement.

 

8.2                               Severability.  In case any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.  If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity, or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

8.3                               No Assignment.  This Agreement may not be
assigned by Consultant without Company’s consent, and any such attempted
assignment shall be void and of no effect.

 

8.4                               Notices.  All notices, requests, and other
communications under this Agreement must be in writing and must be mailed by
registered or certified mail, postage prepaid and return receipt requested, or
delivered by hand to the party to whom such notice is required or permitted to
be given.  If mailed, any such notice will be considered to have been given five
(5) business days after it was mailed, as evidenced by the postmark.  If
delivered by hand, any such notice will be considered to have been given when
received by the party to whom notice is given, as evidenced by written and dated
receipt of the receiving party.  The mailing address for notice to either party
will be the address shown on the signature page of this Agreement.  Either party
may change its mailing address by notice as provided by this section.

 

8.5                               [Intentionally omitted.]

 

8.6                               Injunctive Relief.  A breach of any of the
promises or agreements contained in this Agreement may result in irreparable and
continuing damage to Company for which there may be no adequate remedy at law,
and Company is therefore entitled to seek injunctive relief as well as such
other and further relief as may be appropriate.

 

5

--------------------------------------------------------------------------------


 

8.7                               Export.  Consultant agrees not to export,
directly or indirectly, any U.S. source technical data acquired from Company or
any products utilizing such data to countries outside the United States, which
export may be in violation of the United States export laws or regulations.

 

8.8                               Waiver.  No waiver by Company of any breach of
this Agreement shall be a waiver of any preceding or succeeding breach.  No
waiver by Company of any right under this Agreement shall be construed as a
waiver of any other right.  Company shall not be required to give notice to
enforce strict adherence to all terms of this Agreement.

 

8.9                               Entire Agreement.  This Agreement is the
final, complete, and exclusive agreement of the parties with respect to the
subject matter hereof.  This Agreement supersedes all prior discussions between
us.  No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing and signed by
the party to be charged.  The terms of this Agreement will govern all Services
undertaken by Consultant for Company.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Consulting Agreement to be
executed by their duly authorized representative.

 

SIENTRA, INC.

 

 

 

By:

/s/ Matthew Pigeon

 

 

 

 

 

Matthew Pigeon

 

 

(Printed Name)

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Address:

420 S. Fairview ave #200

 

 

Santa Barbara, CA 93117

 

 

 

 

CONSULTANT

 

 

 

 

/s/ Hani Zeini

 

Hani Zeini

 

 

 

 

Address: last address on file with the Company

 

 

 

 

[Signature Page to Consulting Agreement – Hani Zeini]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Consultant will provide one or more of the following services, as reasonably
requested by Company:

 

Services:

 

During the Consulting Period, you shall make yourself available to provide
services for up to thirty (30) hours per month at the request of the Company.
Your title during the Consulting Period will be Founder and Director, and you
will report to the Company’s Chief Executive Officer.  You agree to use your
best efforts to provide consulting services in the area of your experience and
expertise, as such services may be assigned and requested in the reasonable
discretion of the Company’s Chief Executive Officer.

 

Compensation:

 

During the Consulting Period, and provided that you remain in compliance with
this Agreement and any other agreements with or policies of the Company, you
will receive as consulting fees a monthly payment amount of $43,416.67 (the
“Consulting Fees”).  The Consulting Fees for each month during the Consulting
Period shall be paid on the Company’s regularly-scheduled payroll dates
beginning with the first such payroll date following the Effective Date.

 

--------------------------------------------------------------------------------